Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-27, 38, 41 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Honma et al (US 20120078433).
With respect to claim  26, 38 Honma teaches a system comprising: a local circuit (left of grid or commercial power system) having a first portion (30) and a second portion (60), the second portion including a water heater (62-61), the local circuit being configured to receive variable renewable energy (VRE) power from a VRE source (solar) and a utility grid (20); and a controller (52) configured to: in response to determining that VRE energy from the VRE source is available (see sensing connection between 13 and 40), direct at least some of the VRE energy to the first portion (30) of the local circuit; in response to determining that the VRE energy exceeds a demand (is surplus present paragraph 0028-30) of the first portion of the local circuit, direct an excess of the VRE energy to the second portion (driving heating unit 62) of the local circuit, the excess of the VRE energy being an amount of the VRE energy that is greater than the demand of the first portion of the local circuit; and in response to determining that the VRE energy exceeds the demand of the first portion of the local circuit and a demand of the second portion of the local circuit, direct a surplus (paragraph 0031) of the VRE energy to the utility grid, the surplus of the VRE energy being an amount of the VRE energy that is greater than the demands of the first and second portions of the local circuit.
With respect to claim 27 and 41 Honma teaches directing the excess of the VRE energy to the second portion of the local circuit further in response to receiving data indicating that a temperature of water in a tank of the water heater is below a water temperature threshold (below boiling temperature further see predetermined temp paragraph 0021-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-35 and 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (US 20160141878) in view of Honma et al (US 20120078433).
With respect to claims  26, and 38-40 Johansen teaches a system comprising: a local circuit (see load center) having a first portion (AC/DC loads) and a second portion (water heater / appliances), the second portion including a water heater (62-61), the local circuit being configured to receive variable renewable energy (VRE) power from a VRE source (solar/wind) and a utility grid (24); and a controller (28) configured to: in response to determining that VRE energy from the VRE source is available (paragraph 0061-63), direct at least some of the VRE energy to the first portion (see AC load connected at load center) of the local circuit; in response to determining that the VRE energy exceeds a demand (is excess present paragraph 0022-24) of the first portion of the local circuit, direct an excess of the VRE energy to the second portion (heating water or other appliance) of the local circuit, the excess of the VRE energy being an amount of the VRE energy that is greater than the demand (se excess) of the first portion of the local circuit; and in response to determining that the VRE energy exceeds the demand of the first portion of the local circuit and a demand of the second portion of the local circuit, direct a surplus (paragraph 0033) of the VRE energy to the utility grid. Johansen the known advantage of increased efficiency of using the surplus energy for a second portion of the load however does not detail the surplus of the VRE energy being an amount of the VRE energy that is greater than the demands of the first and second portions of the local circuit. Honma teaches the known use of a selling the excess surplus to the grid. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Johansen to sell the excess surplus to the grid for the predictable result of increased efficiency.
With respect to claim 27 and 41 Johansen teaches directing the excess of the VRE energy to the second portion of the local circuit further in response to receiving data indicating that a temperature of water in a tank of the water heater is below a water temperature threshold (paragraph 0024 continue to power unit 125 degrees is reached).
With respect to claim 28 and 42 Johansen teaches the use of a low temperature set point (LSPT) however does not detail the source of power the heating of the water. The use of a supplying power from the gird to a water heater when a lower temperature limit is reached is well known of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Johansen to supply power from the grid to the water heater in the event the temperature is low when no surplus is present. 
With respect to claim 29 and 43 Johansen teaches directing (see relays 14) the utility energy to the first heating element further in response to determining that excess VRE energy is unavailable (during no wind and solar generation).  
With respect to claim 30 and 44 Johansen teaches directing the excess of the VRE energy to the second portion of the local circuit comprises: directing the excess of the VRE energy to a second heating element  (see DC element Fig. 6) of the water heater.  
With respect to claim 31 Johansen teaches the controller is further configured to operate one or more switches (see relays Fig. 6) to selectively direct VRE energy or utility energy to the second heating element.  
With respect to claim 32 Johansen teaches the first heating element (AC element) is located in an upper portion of a tank  (seen best in Fig. 6) of the water heater and the second heating element (DC element) is located in a lower portion of the tank of the water heater.  
With respect to claim 33 Johansen teaches controller is further configured to deactivate (paragraph 0030-34) the first and second heating elements in response to receiving data indicating that a temperature of water in a tank of the water heater is greater than a maximum temperature threshold.  
With respect to claim 34 Johansen teaches a modulator configured to modulate (see timer or Hi limit control) a flow of energy from the VRE source (via the inverter) to the first heating element, wherein the modulator modulates a flow of current to the first heating element under the control (paragraph 0051) of the controller.  
With respect to claim 35 Johansen teaches controller is further configured to operate one or more switches (see relays and inverter) to selectively direct VRE energy or utility energy to the first heating element.
Claims 36-37 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (US 20160141878) in view of Honma et al (US 20120078433) in view of Forbes Jr. et al. (US 20100235008).
With respect to claim 36-37 and 45 Johansen teaches the use of a grid and VRE energy however does not teach a current sensor. Forbes for example teaches a similar system including conducts for connecting a variable source and grid to loads, wherein Forbes teaches the known use of a current sensor (452) for monitoring the current flow to or from the grid. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Johansen to include the use of a current sensor for the benefit of determining the power sent to the grid (paragraph 0143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836